                Case 21-15007-PDR           Doc 11     Filed 05/25/21      Page 1 of 5




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION

In re:                                                                  Case No. 21-15007-PDR
                                                                        Chapter 11
STAMATIKE GLARENTZOS,
SSN: xxx-xx-5816

            Debtor.
______________________________________/

                        CHAPTER 11 CASE MANAGEMENT SUMMARY

    In compliance with Local Rule 2081-1(B), the Debtor-in-Possession, STAMATIKE
GLARENTZOS, files this Chapter 11 Case Management Summary and states:

       The following data represents approximations for background information only and the
information may represent the Debtor’s best estimate in response to some of the ensuing questions.

         1.    Date of Order for Relief under chapter 11 (filing date of petition if voluntary chapter
               11 petition): May 24, 2021.

         2.    Names, case numbers and dates of filing of related debtors: None.

         3.    Description of debtor's business: None - Debtor is retired and not employed.

         4.    Locations of debtor’s operations and whether the business premises are leased or
               owned: Residence located at 932 N. Northlake Dr., Hollywood, FL 33019; premises
               is owned.

         5.    Reasons for filing chapter 11: Foreclosure sale on residence.

         6.    List of officers and directors, if applicable, and their salaries and benefits at the time
               of filing and during the 1 year prior to filing: None.

         7.    Debtor's fiscal or calendar year to date gross income and the debtor's gross income for
               the calendar or fiscal year prior to the filing of this petition: 2019 income tax gross
               income = $15,884.00.

         8.    Amounts owed to various creditors:

                 a. Obligations owed to priority creditors including priority tax obligations: None


LF-93 (rev. 12/01/09)                          Page 1 of 3
                Case 21-15007-PDR          Doc 11     Filed 05/25/21     Page 2 of 5




                 b. With respect to creditors holding secured claims, the name of and amounts owed
                    to such creditors and a description and estimated value of all collateral of the
                    debtor securing their claims:

                  1. SN Servicing - sole mortgage on residence reduced to judgment on August
21, 2014. Mediated settlement agreement dated October 1, 2019, reduced to principal amount of the
mortgage to $2,100,000 plus 15 months of arrears on the agreement (due to COVID-19 loss in
income) = $2,100,000 + (15 months × $5,400/month = $81,000) / $2,181,000.

        and

                 c. Amount of unsecured claims: Approximately $15,000.

        9.       General description and approximate value of the debtor's assets:

                 Debtor’s household goods: TV/Dining Room Set/Table/Twin Beds &
                 Dresser/Queen Bed &Dresser] $2100 /Stove-Oven $50/Dishwasher
                 $50/Microwave $100/Refrigerator $100/Washer & Dryer $100 = $2,500.

        10.      List of all insurance policies, the property covered under the policy, the name of
                 the insurer, the policy number, amount of coverage, whether the premium is
                 current, the date the next premium is due and date the policy expires:

               a. Residence - Tower Hill Prime Insurance Company, Policy # E001709113,
Policy expires 02/02/2022; premium fully paid through 02/02/2022; General Homeowners
insurance policy covering dwelling ($489,000), personal property ($244,500), loss of use
($97,800), personal liability ($300,000) and medical payments to others ($1,000).

               b. Residence - Citizens Property Insurance Corporation, Policy # 00064798-7,
Policy expires 02/02/2022; premium fully paid through 02/02/2022; Homeowners HW-2 Wind
Only Policy; Dwelling ($496,300), Personal property ($124,080), Loss of use ($49,630)

              c. Residence - Allstate; Policy # 480547541; Policy expires 03/02/2022;
Standard Flood Dwelling Standard Insurance Policy; Premium fully paid through 03/02/2022;
Building ($250,000), Contents ($100,000).

        11.      Number of employees and amounts of wages owed as of petition date: None.

        12.      Status of debtor's payroll and sales tax obligations, if applicable. This does not
                 eliminate the obligation of chapter 11 debtors (other than individuals not engaged
                 in business) to provide the more detailed payroll tax information required by
                 Local Rule 2081-1(A): None.



LF-93 (rev. 12/01/09)                         Page 2 of 3
                         Case 21-15007-PDR       Doc 11         Filed 05/25/21   Page 3 of 5



              13.        Anticipated emergency rel-iefto be requested within 14 days from the petition
                         date: None.



                                                       Signature




    PETER SPINDEL
    Florida Bar No. 816183
    Attorney for Debtor
    Peter Spindel, Esq., PA
    8306 Mills Dr. #458
    Miami, FL 33183-4838
    TellTex: (305) 799-5724
    email: peterspindel@gmail.com

    Attach or file separately a Local Rule 2002-1 (F) certificate of service reflecting manner and date of
    service on all affected parties.




                                                           .'




    ###
    3882.2101
    \glarentzosS41.sum




    LF-93 (rev. 12/01/09)                             Page 3 of 3




•
               Case 21-15007-PDR          Doc 11      Filed 05/25/21     Page 4 of 5




                                        Certificate of Service

        I CERTIFY that a true copy of the foregoing was served on all CM/ECF registered parties
via notice of electronic filing and by regular first class USPS carrier mail, postage fully prepaid, on
all other creditors and interested parties as indicated on the attached service list on May 25, 2021.

/s/ cxàxÜ fÑ|ÇwxÄ
PETER SPINDEL, ESQ.
Fla. Bar No. 816183
Attorney for Debtor
Peter Spindel, Esq., P.A.
8306 Mills Dr. #458
Miami, FL 33183-4838
Tel/Tex: (305) 799-5724
email: peterspindel@gmail.com

Via NEF-
21-15007-PDR Notice will be electronically mailed to:

Office of the US Trustee
USTPRegion21.MM.ECF@usdoj.gov

Peter D Spindel on behalf of Debtor Stamatike Glarentzos
peterspindel@gmail.com, peterspindelcmecf@gmail.com


By USPS Mail:
American Express                                       Credit One Bank
c/o Becket & Lee                                       POB 98873
POB 3001                                               Las Vegas, NV 89193-8873
Malverne, PA
                                                       Discover Bank
Capital One                                            POB 15316
POB 30285                                              Wilmington, DE 19850
Salt Lake City, UT 84130-0285
                                                       Fla Dep Rev
CIT Bank                                               Attn: Bankruptcy Div
POB 9013                                               POB 6668
Addison, TX 75001-9013                                 Tallahassee, FL 32314-6668

City of Hollywood                                      IRS
P.O. Box 229045                                        POB 7346
Hollywood, FL 33022-9045                               Philadelphia, PA 19101-7346
            Case 21-15007-PDR       Doc 11   Filed 05/25/21       Page 5 of 5




One West Bank
888 E Walnut St
Pasadena, CA 91101

Rushmore Loan Management Services
15480 Laguna Canyon Rd
Irvine, CA 92618

SN Servicing
323 5th St
Eureka, CA 95501

Synchony Bank
POB 965060
Orlando, FL 32896-5060

Synchrony Bank
c/o PRA Receivables Management, LLC
PO Box 41021
Norfolk, VA 23541




                                             ###
                                             3882.2101
                                             \glarentzosS41.sum
